—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered February 6, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (O’Dwyer, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the gun the police found after he was arrested should have been suppressed due to Police Officer Gerard Bowden’s inconsistent and incredible testimony at the suppression hearing. However, this contention is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, is without merit. There was credible testimony at the suppression hearing that Officer Bowden, while on routine patrol, observed a gun protruding from the defendant’s waistband. Another police officer saw the defendant “grab his waist” and flee on his bicycle. The police officers’ observation of the gun provided probable cause to arrest the defendant (see generally, People v White, 173 AD2d 231; People v Rivera, 121 AD2d 166). Accordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Thompson, J. P., Krausman, H. Miller and Schmidt, JJ., concur.